Stephens, J.
Where in a petition it is alleged that the defendant, an insurance company, had, through its agent who solicited and obtained from the plaintiff an application for a policy of fire insurance, and received from him a cash payment to be applied towards the payment of the premium on the policy applied for, and after receiving the ap*633plication and the money, and before the application was acted upon, fraudulently and falsely represented to the plaintiff that a policy would be issued to him, and that in the meantime the property in question was covered by insurance; and whore it is alleged that the plaintiff, in relying upon these representations and believing that a policy would be issued to him, and that his property was protected by insurance pending the action by the company upon the application, refrained from procuring other insurance upon the property, and that, before the application was acted upon, the property was destroyed by fire, to the plaintiff’s damage, but it is nowhere alleged in the petition that the agent had any authority from the defendant to make the representations referred to, the petition is subject to demurrer upon the ground that the petition fails to allege such authority in the agent. The court erred in overruling the demurrer, and the subsequent proceedings which resulted in a verdict and judgment for the plaintiff were nugatory.
Decided March 1, 1933.
Earle Norman, for plaintiff in error.
Clement E. Sutton, contra.

Judgment reversed.


Jenkins, P. J., and Sutton, J., concur.